EXHIBIT 99.1 N E W S R E L E A S E FOR IMMEDIATE RELEASE Media Contact: D. Ashley Lee Executive Vice President, Chief Financial Officer and Chief Operating Officer Phone: 770-419-3355 CryoLife Reports Record Quarterly Revenues of $28.2 Million Company posts fully diluted earnings per share of $0.07 for third quarter of 2009; Revenues increased 5 percent for third quarter of 2009 compared to third quarter of ATLANTA, GA…(October 29, 2009)…CryoLife, Inc. (NYSE: CRY), an implantable biological medical device and cardiovascular tissue processing company, announced today that revenues for the third quarter of 2009 increased 5 percent to a quarterly record of $28.2 million compared to $26.8 million for the third quarter of Net income for the third quarter of 2009 was $1.9 million, or $0.07 per basic and fully diluted common share, compared to $3.6 million, or $0.13 per basic and $0.12 per fully diluted common share for the third quarter of 2008.The Company’s effective income tax rate was 41 percent for the third quarter of 2009, compared to 6 percent for the third quarter of 2008.The Company’s effective income tax rate was lower in 2008 due to the valuation allowance on the Company’s deferred tax assets during 2008.If the Company had recorded 2008 income taxes at a normalized 41 percent effective tax rate, net income for the third quarter of 2008 would have been $2.2 million and fully diluted earnings per share would have been Revenues for the first nine months of 2009 increased 4 percent to a record $83.1 million compared to $79.5 million for the first nine months of 2008. Net income for the first nine months of 2009 was $6.3 million, or $0.22 per basic and fully diluted common share, compared to $10.2 million, or $0.37 per basic and $0.36 per fully diluted common share for the first nine months of 2008.If the Company had recorded 2008 income taxes at a normalized 41 percent effective tax rate, net income for the first nine months of 2008 would have been $6.4 million and fully diluted earnings per share would have been $0.22.The Company has net operating loss carryforwards that will largely reduce required cash payments for federal and state income taxes for the 2009 tax year. Preservation service revenues for the third quarter of 2009 increased 6 percent to $15.0 million compared to $14.2 million for the third quarter of 2008.The increase in preservation service revenues was primarily due to increased shipments of cardiac and vascular tissues for the third quarter of 2009 compared to the third quarter of 2008. Preservation service revenues for the first nine months of 2009 increased 3 percent to $42.7 million compared to $41.3 million for the first nine months of 2008.Excluding orthopaedic tissue processing revenues of $148,000 and $662,000 for the first nine months of 2009 and 2008, respectively, preservation service revenues increased 5 percent to $42.5 million for the first nine months of 2009 compared to $40.7 million for the first nine months of 2008.The increase in preservation service revenues was primarily due to increased revenues from vascular tissue for the first nine months of 2009 compared to the first nine months of 2008. Revenues from the distribution of CryoValve® SG pulmonary heart valves and CryoPatch® SG pulmonary cardiac patches increased to $1.9 million for the third quarter of 2009 from $1.7 million for the third quarter of 2008, representing 26 percent of the Company’s cardiac tissue processing revenues for the third quarter of 2009.Revenues from the distribution of CryoValve SG and CryoPatch SG increased to $4.6 million for the first nine months of 2009 from $3.4 million for the first nine months of 2008, representing 24 percent of the Company’s cardiac tissue processing revenues for the first nine months of Product revenues, which consists primarily of sales of BioGlue® Surgical Adhesive and HemoStase™, were $12.8 million for the third quarter of 2009 compared to $12.2 million for the third quarter of 2008, an increase of 5 percent.Excluding the effects of changes in foreign currency exchange rates for the third quarter of 2009 compared to those in effect during the third quarter of 2008, which reduced revenues by $132,000 for the third quarter of 2009, product revenues would have been $12.9 million. Product revenues were $39.7 million for the first nine months of 2009 compared to $37.5 million for the first nine months of 2008, an increase of 6 percent.Excluding the effects of changes in foreign currency exchange rates for the first nine months of 2009 compared to those in effect during the third quarter of 2008, which reduced revenues by $804,000 for the first nine months of 2009, product revenues would have been $40.5 million. Total preservation services and product gross margins were 60 percent and 64 percent for the third quarters of 2009 and 2008, respectively.Total preservation services and product gross margins were 62 percent and 64 percent for the first nine months of 2009 and 2008, respectively. Preservation services gross margins were 41 percent and 46 percent for the third quarters of 2009 and 2008, respectively.Preservation services gross margins were 43 percent and 46 percent for the first nine months of 2009 and 2008, respectively. Product gross margins were 82 percent and 83 percent for the third quarters of 2009 and 2008, respectively.Product gross margins were 84 percent for each of the first nine months of 2009 and 2008. Page 2 of 8 General, administrative, and marketing expenses for the third quarter of 2009 were $12.4 million compared to $12.1 million for the third quarter of 2008.General, administrative, and marketing expenses for the first nine months of 2009 were $37.4 million compared to $36.5 million for the first nine months of 2008.These expenses included personnel costs, advertising, physician education and training, and promotional materials to support current revenue growth and the Company’s efforts to increase its preservation service and product offerings. General, administrative, and marketing expenses for the first nine months of 2009 and 2008 included benefits of $405,000 and $449,000, respectively, related to the adjustment of reserves for product liability losses. Research and development expenses were $1.5 million and $1.2 million for the third quarters of 2009 and 2008, respectively.Research and development expenses were $3.9 million for each of the first nine months of 2009 and 2008.Research and development spending in 2009 is primarily focused on the Company’s BioGlue and related products and SynerGraft® tissues and products. As of September 30, 2009, the Company had $32.0 million in cash, cash equivalents, and restricted securities, compared to $22.8 million at December 31, 2008.Of this $32.0 million, $2.6 million was received from the U.S.
